Citation Nr: 0938142	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  98-10 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected chloracne, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 1997 and January 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The appeal is currently under the 
jurisdiction of the Waco, Texas, RO.  In September 1996, the 
Veteran submitted an increased rating claim for service-
connected acne vulgaris, which was rated as 30 percent 
disabling.  By an August 1997 rating decision, the RO 
confirmed and continued a 30 percent rating for acne 
vulgaris.  Thereafter, in a January 1999 rating decision, the 
RO re-characterized the service-connected skin disorder as 
chloracne, but continued the assigned 30 percent rating.  In 
a June 2006 decision, the Board denied the claim for an 
increased rating in excess of 30 percent for service-
connected chloracne.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2008 memorandum decision, the 
Court set aside the Board's June 2006 decision and remanded 
the case to the Board for a discussion as to whether staged 
ratings are appropriate at any time during the appeal period 
in accordance with Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran provided testimony at hearings conducted before 
personnel at the RO in April 2005, and before the undersigned 
Veterans Law Judge in February 2006. Transcripts of both 
hearings are of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where a Veteran appeals the denial of an claim for an 
increased rating for a disability for which service 
connection was in effect before he filed the claim for 
increase, the present level of the Veteran's disability is 
the primary concern, and past medical reports should not be 
given precedence over current medical findings.  Francisco v 
Brown, 7 Veteran. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Given the Court's decision remanding this claim for the Board 
to discuss whether staged ratings may be assigned at any time 
during the course of this lengthy appeal and given that the 
Veteran's last skin examination was conducted in May 2005 and 
is now over four years old, the Board finds that a remand is 
required for a new VA examination that will provide evidence 
of the current severity of the service-connected chloracne.  
The AMC/RO should also request that the Veteran submit any 
treatment records pertaining to the skin for the last four 
years or that he identify any such records so that VA may 
assist him in obtaining them, providing the appropriate 
release forms for private medical records where necessary.

In addition, the Board notes that, during the course of the 
appeal, the rating criteria governing skin disabilities were 
revised, effective August 30, 2002.  In readjudicating this 
claim on remand, the AMC/RO should apply the old rating 
criteria to all relevant evidence dated before the effective 
date of the revision of the criteria on August 30, 2002, and 
should apply the new criteria to evidence dated on and after 
that date.  

If a higher rating is warranted under the old rating 
criteria, that rating may be continued on and after the 
effective date of the new criteria, even where such a rating 
would not be warranted under the new criteria, unless medical 
evidence shows actual improvement in the condition.  
38 C.F.R. § 3.951 ("A readjustment to the Schedule for 
Rating Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence established that the disability to be 
evaluated has actually improved.").  However, the new 
criteria may not be applied retroactively to evidence dated 
before those criteria went into effect, i.e., before August 
30, 2002.  Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 
(1988) ("Retroactivity is not favored in the law.  Thus, 
congressional enactments and administrative rules will not be 
construed to have retroactive effect unless their language 
requires this result."); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (holding Veterans Claims Assistance Act of 
2000, section 3(a), should not be applied retroactively and 
explicitly overruling Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it held if the law or regulations 
changed during the pendency of a claim, the version most 
favorable to the claimant should apply).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to 
submit any treatment records for his skin 
from May 2005 to the present and/or to 
identify any health care providers from 
which he received treatment from May 2005 
to the present so that VA may assist him 
in obtaining any such records relevant to 
his claim for an increased rating for 
chloracne.  The AMC/RO should provide him 
with the appropriate release-of-
information forms to authorize VA to 
obtain private medical records, if any.  
The AMC/RO should attempt to obtain all 
VA or private records identified by the 
Veteran.

2.  The AMC/RO should request that a VA 
medical examination be scheduled for the 
Veteran to provide evidence of the 
current severity of his service-connected 
chloracne.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  Any 
opinion offered must be supported by a 
clear rationale.  The examiner should be 
provided with all appropriate worksheets, 
if any, so that the information provided 
will be relevant to the rating criteria 
under which the skin disability is rated.

3.  After conducting any additional 
development deemed necessary, the AMC/RO 
should readjudicate the Veteran's claim 
for an increased disability rating for 
chloracne including consideration of 
whether staged ratings are appropriate at 
any point during the appeal period from 
September 1996 to the present.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In so doing, the AMC/RO should apply the 
old rating criteria to evidence dated 
before the effective date of the revision 
of the criteria on August 30, 2002, and 
may continue any rating awarded under 
that criteria on or after the effective 
date of the new criteria, even where such 
a rating would not be warranted under the 
new criteria, unless medical evidence 
shows actual improvement in the 
condition.  38 C.F.R. § 3.951 ("A 
readjustment to the Schedule for Rating 
Disabilities shall not be grounds for 
reduction of a disability rating in 
effect on the date of the readjustment 
unless medical evidence established that 
the disability to be evaluated has 
actually improved.").  

However, the new criteria may not be 
applied retroactively to evidence dated 
before those criteria went into effect, 
i.e., before August 30, 2002.  Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 
(1988) ("Retroactivity is not favored in 
the law.  Thus, congressional enactments 
and administrative rules will not be 
construed to have retroactive effect 
unless their language requires this 
result."); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent that it held if the law or 
regulations changed during the pendency 
of a claim, the version most favorable to 
the claimant should apply).

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



